 Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 1 of 36




 1                     UNITED STATES DISTRICT COURT
 2                    NORTHERN DISTRICT OF CALIFORNIA
 3    Before The Honorable Kandis A. Westmore, Magistrate Judge
 4

 5 UNITED STATES OF AMERICA,       )
                                   )
 6             Plaintiff,          )
                                   )
 7   vs.                           )      No. 3:19-MJ-71534-MAG-1
                                   )      Related Case No.
 8   JAMES HEYWARD SILCOX, III,    )      CR 19-00491-JST
                                   )
 9             Defendant.          )
     ______________________________)
10
                                      Oakland, California
11                                    Thursday, September 26, 2019
12
      TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND
13               RECORDING 11:03 - 11:54 = 51 MINUTES
14
     APPEARANCES:
15
     For Plaintiff:
16                                    United States Attorney's
                                        Office
17                                    1301 Clay Street, Suite 3405
                                      Oakland, California 94612
18                              BY:   SARAH E. GRISWOLD, ESQ.
19 For Defendant:
                                      Federal Public Defender
20                                    1301 Clay Street, Suite 1350N
                                      Oakland, California 94612
21                              BY:   JEROME MATTHEWS, ESQ.
22 Transcribed by:                    Echo Reporting, Inc.
                                      Contracted Court Reporter/
23                                    Transcriber
                                      echoreporting@yahoo.com
24

25




                                                        Echo Reporting, Inc.
 Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 2 of 36



                                                                               2
 1 Thursday, September 26, 2019                                   11:03 a.m.
 2                        P-R-O-C-E-E-D-I-N-G-S
 3                                --oOo--
 4            THE CLERK:     Calling matter 19-MJ-71534-MAG, U.S.A.
 5 versus James Heyward Silcox.

 6       Counsel, please state your appearances.
 7            MS. GRISWOLD:     Good morning, your Honor.          Sarah
 8 Griswold for the United States.

 9            THE COURT:     Good morning, Ms. Griswold.
10            MR. MATTHEWS:     Good morning, your Honor.          Jerome
11 Matthews for Mr. Silcox.      Mr. Silcox is present.       He is not
12 in custody.

13            THE COURT:     Good morning, Mr. Matthews.          Good
14 morning, Mr. Silcox.

15            THE DEFENDANT:     Good morning, your Honor.
16            THE COURT:     Okay.   So this matter is on -- it
17 looks like he needed to submit a financial affidavit.              Mr.
18 Rusk (phonetic) was provisionally appointed.

19            MR. MATTHEWS:     That's correct, your Honor.
20            THE COURT:     Okay.
21            MR. MATTHEWS:     I had him fill out a financial
22 affidavit with an attachment.       It's a little complicated,
23 and I'll tell you at the outset that there's some

24 information in the pretrial report that's not entirely

25 accurate because he was giving information without the




                                                        Echo Reporting, Inc.
 Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 3 of 36



                                                                               3
 1 benefit of his wife who basically keeps all the family

 2 finances.

 3             THE COURT:    Oh.
 4             MS. GRISWOLD:    And, your Honor, while the
 5 Government is not privy to any of that information that the

 6 Court has, I will want to put on the record the Defendant's

 7 publically available income information because it is

 8 drastically different.      I don't know whether it comports
 9 with what the Court has.

10             THE COURT:    Okay.   Go ahead.
11             MS. GRISWOLD:    Thank you.    So Mr. Silcox is a
12 commander in the U.S. Coast Guard.        His level is O5.       He has
13 more than 18 years of service.       Those pieces of information
14 are used to determine his income.        It's my understanding his
15 wife has those same two pieces of information.          She is also
16 a commander at the O5 level with more than 18 years of

17 service.    Their base pay for each one of them is $8,998.50
18 every month.    That is taxable income.       They have additional
19 income from the Coast Guard that is not taxed.          The
20 Defendant has a housing allowance every month of $3,780 that

21 is not taxed.

22             THE COURT:    Three thousand seven hundred and
23 eighty dollars.

24             MS. GRISWOLD:    Yes.
25             THE COURT:    Okay.




                                                        Echo Reporting, Inc.
 Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 4 of 36



                                                                               4
 1 MS. GRISWOLD:    His wife has an untaxed housing allowance
 2 every month of $5,457.

 3            THE COURT:     Oh, okay.
 4            MS. GRISWOLD:     They each also have an untaxed cost
 5 of living allowance that is approximately $100 every month.

 6            THE COURT:     Okay.
 7            MS. GRISWOLD:     So, overall, the Defendant and his
 8 wife are clearing approximately $27,500 a month in income,

 9 and not knowing what's in the financial affidavit, the

10 Government just has concerns that that's a lot of money for

11 someone not to be able to afford an attorney or to

12 contribute toward an attorney.

13            THE COURT:     All right.    Thank you very much.        I
14 appreciate that additional information, and this form that's

15 been submitted to me does have an attachment regarding

16 assets, but it doesn't seem to contain the non-taxable

17 income that the Government just referred to.

18            MR. MATTHEWS:     Right.    And, yeah, my -- okay.        I
19 need to take -- take my time with this.         Number one, the
20 reason you've got incorrect information at least in

21 Pretrial's report is the -- Mr. Silcox was a little stressed

22 out.   When we talked about income, he was telling me at the
23 outset he thought I was asking for his per paycheck income

24 when I was asking for his monthly income.         I have corrected
25 that because I met with both of them this morning because it




                                                        Echo Reporting, Inc.
 Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 5 of 36



                                                                               5
 1 didn't -- we still hadn't figured it out completely, and he

 2 said his wife was going to be able to come in and give me a

 3 much more complete picture.       So you will see on the
 4 affidavit itself that I've included the wife's income as

 5 well as his income.

 6       I came up with $20,000 total between the two, not
 7 $27,000.   So I don't know what I'm not accounting for, but
 8 that's the information that I got, and maybe that didn't

 9 include their housing allowance, and I could put that under

10 the --

11            THE COURT:     It may not.    Yeah, it may not include
12 the housing allowance, because that would be over $9,000

13 between the two of them.

14            MR. MATTHEWS:     It looks like that, correct.
15            THE COURT:     An additional $9,000 a month.
16            MR. MATTHEWS:     Okay.
17            THE COURT:     And then the $100 times two as well --
18            MR. MATTHEWS:     Two hundred, okay.
19            THE COURT:     -- for the cost of living is not
20 included in here either, so that the Government's figure

21 looks to be a little bit closer to accurate.

22            MR. MATTHEWS:     Okay.    And --
23            THE COURT:     And there are substantial other assets
24 it looks like.

25            MR. MATTHEWS:     Right.    So when -- not knowing how




                                                        Echo Reporting, Inc.
 Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 6 of 36



                                                                               6
 1 the Coast Guard operates, I think part of the problem could

 2 also have been the precision of my questions because I'm not

 3 thinking in terms of housing allowances typically with a

 4 client.   I'm not thinking in terms of property with a
 5 client.

 6       So when I'm saying what is, you know, your paychecks,
 7 what do they net out to, what do you actually bring home

 8 after taxes every month in your paycheck, that's the

 9 question I'm asking.      I'm not thinking about housing
10 allowances.    So I'm just saying that to suggest to the Court
11 that any imprecision between the two proffers from the

12 Government and myself was probably on me and not on my

13 client misleading anybody.       Okay.   And that's also the
14 reason that I attached the worksheet for the properties in

15 Florida, again, because during pretrial he didn't have

16 access to all the information, and I just wanted the Court

17 to understand what position these particular properties was

18 in, how much equity he may or may not have, and then the

19 loans that have been taken out in connection with improving

20 one of the properties.      So it's a little bit complicated.
21       Where I ended up, anyway, based on the information I
22 had, was their expenses and their income while not exactly

23 one -- you know, money in, money out with a net zero, didn't

24 leave them with a lot of income left over every month.              Now,
25 I think that's -- that's as exact as I can state it, but I




                                                        Echo Reporting, Inc.
 Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 7 of 36



                                                                               7
 1 didn't see any significant surplusage which would

 2 automatically disqualify him from public representation.              I
 3 concede that this could be one of those cases where at the

 4 end of the case, the Court reviews the financial situation

 5 and determines whether or not contribution is warranted, but

 6 I would like to accept appointment in this matter.

 7             THE COURT:    Well --
 8             MS. GRISWOLD:    And, your Honor --
 9             THE COURT:    -- I don't -- I don't know that I
10 agree.    I don't think -- I don't know that he's qualified
11 for appointment of counsel at all.        Looking at the rent and
12 mortgage payment -- that's a lot of money for food.

13             THE DEFENDANT:    Four kids, your Honor.
14             THE COURT:    There's different information about a
15 checking account and savings account in the Pretrial

16 information than there is on this form.

17             MR. MATTHEWS:    Correct.    Okay.   With respect to
18 the IRA, my understanding is there was a certain amount of

19 money in his IRA.     I think we talked about something like
20 $7,000, but that's been almost completely wiped out in

21 connection with trying to -- okay.        So the money from the
22 IRA's were used to help make the down payment on the

23 property in Coco Beach, Florida.        So the balance in the IRA
24 is what is in the affidavit, not what is in the Pretrial

25 report.




                                                        Echo Reporting, Inc.
 Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 8 of 36



                                                                               8
 1             THE COURT:    And then what about in this USAA
 2 Federal Checking account?

 3             MR. MATTHEWS:    Okay.    So that -- right, that shows
 4 a --

 5             THE COURT:    That's depleted as well?
 6             MR. MATTHEWS:    -- large balance in the Pretrial
 7 report and a much smaller balance -- I've got the wife here

 8 Can I consult with her for one second?         Because, again, this
 9 is -- I'm sorry.

10        The difference between what's in Pretrial and what's in
11 the affidavit with respect to the USAA account represents

12 money that was taken out of the account that is going

13 towards construction of the house in Coco Beach.

14             THE COURT:    Okay.   I guess my concern here is that
15 usually we're talking about indigent people when we're

16 giving them counsel, when the Government is providing them

17 with counsel, not people who have valuable real estate and,

18 you know, substantial monthly incomes.

19             MR. MATTHEWS:    Your Honor, obviously I don't
20 dispute that.    However, I mean, I -- we've had situations
21 where people have owned residences that are underwater which

22 appears to be the case with Mr. Silcox's family.           And,
23 although it is real estate, you know, as a practical matter

24 in terms of their monthly expenses and monthly income, it's

25 not something that disqualifies them.         So that's what I'm




                                                        Echo Reporting, Inc.
 Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 9 of 36



                                                                               9
 1 asking the Court to take into account.

 2            THE COURT:     On the real property listed as a
 3 homestead, that's the home --

 4            MR. MATTHEWS:     I'm sorry.    Homestead, Florida,
 5 that's the city.

 6            THE COURT:     Oh, that's the town?
 7            MR. MATTHEWS:     Yeah, that's the -- right.
 8            THE COURT:     Okay.    So which one does he live in,
 9 because there's one --

10            MR. MATTHEWS:     He lives in Alameda, your Honor.
11 They rent in Alameda.

12            THE COURT:     Oh, they rent out the other two?
13            MR. MATTHEWS:     Correct, right.     So, yeah, I -- the
14 reason I submitted a separate sheet is I wanted the mortgage

15 separated out, mortgage being it's an owned property,

16 separated out from the rental, what they pay under the lease

17 for the property that they rent in Alameda.          There's just no
18 way I could make sense of that in a form and have you

19 understand.    So --
20            THE COURT:     Right.
21            MR. MATTHEWS:     -- correct.     The property in
22 Alameda for which they pay I think $3400 a month in rent is

23 -- here that's where they live, and they rent.          They do not
24 own it.

25            THE COURT:     So they receive rental income on the




                                                        Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 10 of 36



                                                                          10
 1 other two properties?

 2            MR. MATTHEWS:     Correct -- well, no.      They receive
 3 rental income on the Homestead property in Florida in the

 4 amount of $2,000 a month.      Their mortgage payment is $2400.
 5 Therefore, they are actually having to pay -- the rent is

 6 not covering the mortgage.

 7            THE COURT:    Oh, okay.
 8            MR. MATTHEWS:     So that's a $400 expense.
 9            THE COURT:    Okay.    And then on the one in Coco
10 Beach, they are not collecting rent?

11            MR. MATTHEWS:     Correct.    That is some place that
12 they would like to live when they retire, and -- is that

13 correct?

14            THE DEFENDANT:     Yes, sir.
15            MR. MATTHEWS:     And so that's -- that's a property
16 that they just purchased and they've taken out, in addition

17 to the mortgage, a construction loan of $75,000 that they've

18 got to make payments on as well.        So there's really no, you
19 know, discernible equity that they could leverage out of

20 that property.

21            THE COURT:    Right.    I see what you're saying.        So,
22 in addition to the monthly expenses listed on the financial

23 affidavit, which are, I don't know, maybe almost $8,000 --

24            MR. MATTHEWS:     I think it's a little more than
25 that, your Honor.    I think I -- I tried to total it quickly,




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 11 of 36



                                                                          11
 1 but --

 2             THE COURT:    I didn't count student loans.
 3             MR. MATTHEWS:    Okay.    Right.
 4             THE COURT:    Because that's just life.      Join the
 5 club.    And there's credit cards.     Maybe a little bit more
 6 than $8,000, and then another five for the properties.

 7             MR. MATTHEWS:    Right.    So I came up with around 13
 8 or 14.    So --
 9             THE COURT:    And we're talking -- so 13 -- even if
10 it's 14, out of -- well, $27,500 is gross I guess.             Is
11 that --

12             MS. GRISWOLD:    Approximately $10,000 of that is
13 not taxable.      So there's about $18,000 that would be gross.
14             THE COURT:    Well, I mean, it -- he still has
15 potentially $10,000 left.      So, you know, maybe at the very
16 least he should pay something towards the cost of his

17 representation, and at worst he should just hire an

18 attorney.    I don't know how much an attorney would cost for
19 his defense.      Do you have some sort of idea if he had to --
20             MR. MATTHEWS:    I have been out of private practice
21 for so long I have no clue.        I know what I would charge, but
22 that's neither here nor there.

23             THE COURT:    Right.
24             MR. MATTHEWS:    I have looked at -- I've discussed
25 the case extremely briefly with my colleague across the




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 12 of 36



                                                                          12
 1 aisle here.   It's not exceptionally complicated, but, you
 2 know, I -- I can't say, your Honor.        I just -- I don't know
 3 what the going rate for criminal defense lawyers are at this

 4 point.

 5             THE COURT:   I would think for a retainer he would
 6 probably have to pay at least $5,000.

 7             MR. MATTHEWS:    Oh, it would be more than that.
 8             THE COURT:   Okay.
 9             MR. MATTHEWS:    I mean, you pay $5,000 for a DUI.
10             THE COURT:   Okay.
11             MR. MATTHEWS:    Okay.   So, yeah, I can honestly
12 represent that --

13             THE COURT:   It would be more than that for the
14 retainer?

15             MR. MATTHEWS:    -- it would be substantially more
16 than that for a retainer.

17             MS. GRISWOLD:    Your Honor, may I suggest we
18 postpone -- we keep this in abeyance and give the Defendant

19 perhaps a week to actually go out and see if he can afford a

20 lawyer, how much it would cost?       That is something that most
21 people making the kind of money he makes would take upon

22 themselves to figure out.

23             MR. MATTHEWS:    Your Honor, my client just informed
24 me that he's already actually talked to some lawyers.            I
25 wasn't aware of that.




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 13 of 36



                                                                          13
 1              THE COURT:   Oh, you have?
 2              MR. MATTHEWS:    Right.   And the figures he was
 3 getting was like $35,000.      So --
 4              THE COURT:   That you would have to pay up front?
 5              THE DEFENDANT:    Minimum.
 6              THE COURT:   Okay.
 7              THE DEFENDANT:    Not up front, your Honor, but just
 8 kind of --

 9              MR. MATTHEWS:    To handle the case?
10              THE DEFENDANT:    -- a ballpark.
11              THE COURT:   Okay.
12              THE DEFENDANT:    They were talking about -- mostly
13 -- usually they were saying about 50 percent of that up

14 front.   They said that was kind of the -- 30 was kind of the
15 minimum, and then they all said it could go higher.

16              MR. MATTHEWS:    Your Honor, yeah, I'm not asking
17 that he not contribute.       I'm only suggesting that the Court
18 examine his finances at the conclusion of the case and if

19 contribution is appropriate, I'm sure my client -- well, my

20 client would be obligated to and would be happy to do that.

21              THE COURT:   Okay.
22              MR. MATTHEWS:    I just think that under the
23 circumstances, it's close enough where that would be an

24 appropriate -- under the Criminal Justice Act Statute to

25 appoint me with a requirement of contribution at some point.




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 14 of 36



                                                                          14
 1            THE COURT:    I do -- I mean, I -- I believe that if
 2 I'm going to appoint you as counsel, I'm going to order him

 3 to make a contribution.      It just is a matter of how much.
 4 And given the income that he still has left over after he

 5 pays all his monthly expenses, it seems to me he -- he

 6 should be able to pay at least a couple of thousand dollars

 7 a month towards his expenses for this litigation.           I don't
 8 see why the Government should pay for that.         I mean, I know
 9 it's not going to be fun.      It's going to be hard.       But even
10 if he only paid $2,000 a month, subject to looking at it at

11 the end of the case and determining whether or not maybe he

12 should have even paid more, that would be something that I

13 think I could live with.      But just saying that it's fine for
14 him to have in excess of $10,000 after expenses and not have

15 to make a contribution is not okay.

16            So that's -- I'm inclined to order -- I don't even
17 know how much.    You know, you said it's not going to be that
18 complicated of a case.     I don't know how much the billing is
19 even going to be for you.      Do you have some idea?
20            MR. MATTHEWS:     You know, quite frankly, this is
21 the first time this has happened. So I don't know how that

22 would work.   I mean, I have to keep track of my hours and,
23 you know, assign them to a case in our software.          I'd have
24 to talk with Mr. Kalar to figure out exactly how we would

25 make a representation to the Court about --




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 15 of 36



                                                                          15
 1              THE COURT:   If you want, I can give you an
 2 opportunity to get that information --

 3              MR. MATTHEWS:    Yeah, I -- I would appreciate that.
 4              THE COURT:      -- so that I can determine what a
 5 reasonable amount of the contribution towards the costs

 6 representation will be.

 7              MR. MATTHEWS:    Your Honor, could I have one minute
 8 to speak with Madam Prosecutor?

 9              MS. GRISWOLD:    I'm going to have a response to
10 this also.

11              MR. MATTHEWS:    Oh, okay.
12      (Pause.)
13              MS. GRISWOLD:    Just very briefly with respect to
14 the -- to Mr. Matthews' logging his hours and how much that

15 is worth financially.     The Government has a concern that
16 whatever hours Mr. -- that defense counsel is spending on

17 this are hours that he will not be spending on other more

18 indigent clients.    And so our concern isn't that it should
19 be the same dollar figure that the FPD would somehow

20 allocate for his services but that it really should be based

21 on this particular Defendant's ability to pay because of the

22 resources that are then not available for other more

23 indigent defendants.

24              THE COURT:   Yeah.   Good point.    I mean, I just
25 don't usually get people that have this kind of income




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 16 of 36



                                                                           16
 1 and --

 2            MR. MATTHEWS:     Completely understood.
 3            THE COURT:    -- assets asking for the Government to
 4 pay for their attorney.      So it's not normally a calculus
 5 that I have to figure out, and I'm not content with just

 6 waiting until the end of the case.

 7            MR. MATTHEWS:     Right.   That's fine.     Well, I can
 8 certainly talk to, like I said, Mr. Kalar today.

 9            THE COURT:    But I -- but I -- but the Government's
10 point is well taken, that just figuring out how much your

11 billing is might not be the right way to do it either.

12            MR. MATTHEWS:     Well, I mean, there's -- I think
13 Mr. Kalar is the best judge of that because, you know, cases

14 demand different types of work.       It's not just -- and it's a
15 question of hours.     Sometimes hours are a function of how
16 often I have to go to Santa Rita to visit somebody if

17 they're in custody.     So it's -- I think he is in the best
18 position certainly to give the Court input on that.            I mean,
19 I think the Government's position is well taken.           But,
20 again, he knows better than anybody our allocation from

21 Congress on a yearly basis and how we spend it, and I think

22 he's in the best position to give the Court an honest

23 assessment of what should happen here.

24            THE COURT:    Is the Government receptive to getting
25 feedback from Mr. Kalar first and then maybe having a




                                                        Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 17 of 36



                                                                          17
 1 further hearing on this?

 2              MS. GRISWOLD:   We would request the Court to issue
 3 an order that could then be revisited.

 4              THE COURT:   Okay.
 5              MS. GRISWOLD:   With approximately $10,000 of
 6 disposable income every month, $2,000 seems imminently

 7 reasonable for this Defendant to be able to cover, and we

 8 would just ask that that get started.

 9              THE COURT:   Okay.   So that's what I will do,
10 because that's what I was inclined to do anyway, and then,

11 Mr. Matthews, you can come back and ask to modify that --

12              MR. MATTHEWS:   Okay.
13              THE COURT:   -- if you need to.
14              MR. MATTHEWS:   So, just so I understand, I
15 understand the order.     Is this payable to the clerk?         Who is
16 it payable to?

17              THE COURT:   I think it's payable to the clerk of
18 the court.

19              MR. MATTHEWS:   Okay.
20              THE COURT:   This is sort of a first for all of us,
21 but --

22              MS. GRISWOLD:   And may I just request a payment
23 schedule, whether it be the 1st of the month or -- just

24 something specific on the record.

25              THE COURT:   Is there a particular day of the month




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 18 of 36



                                                                          18
 1 that works best?

 2              MR. MATTHEWS:   Can I consult with my client on
 3 this?

 4              THE COURT:   Sure.
 5         (Pause.)
 6              MR. MATTHEWS:   Your Honor, I spoke with Mr.
 7 Silcox's wife who, of course, you know, is also in the Coast

 8 Guard.    She is not completely in agreement with the figures
 9 that the Government is giving you.        I can't assess that one
10 way or the other.    It definitely is higher than the figure
11 she was giving me today.      So she says that they could
12 definitely -- they could swing $1,000.        She said they cannot
13 swing $2,000 a month.

14              THE COURT:   And so is there some way to get
15 confirmation of what the figures actually are?

16              MS. GRISWOLD:   Your Honor, I have two CG's
17 officers, special agents, in the room, and if the Court

18 would like to hear from one of them, I'd be more than happy

19 to let -- to let --

20              THE COURT:   I would love to hear from them.
21              MR. MATTHEWS:   Okay.   Well -- I understand that,
22 your Honor.    But I think we -- if we're going to have a full
23 blown hearing on that, then I would need to have Ms. Silcox

24 address you as well, because she has evidently much more

25 command of the family's financial situation than my client




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 19 of 36



                                                                           19
 1 does.

 2              THE COURT:    Okay.
 3              MR. MATTHEWS:    Okay.
 4              THE COURT:    That's fine.    So who would you like to
 5 have come up?

 6              MS. GRISWOLD:    Special Agent Amari Aguiar
 7 (phonetic).

 8              THE COURT:    Okay.
 9              MR. AGUIAR:    Good morning, your Honor.
10              THE COURT:    Good morning.   Can you -- if we could
11 place him under oath, that would be great.

12         But, as an initial matter, state your full name for the
13 record and spell your last name.

14              MR. AGUIAR:    Certainly, your Honor.     First name is
15 Amari.    Last name is Aguiar.     It's A-G-U-I-A-R.      And I'm a
16 special agent with the U.S. Coast Guard.

17              THE COURT:    Okay.   Thank you.   All right.      So I
18 need to ask you some questions about the financial situation

19 for the Defendant, specifically there seems to be some

20 dispute about the income that he and his wife receive as

21 commanders in the U.S. Coast Guard, including the taxable

22 and non-taxable income that they receive.         And so I want to
23 get some clarification because it seems as though the

24 Defendant's wife disagrees with the figures that the

25 Government has provided to the Court.




                                                        Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 20 of 36



                                                                          20
 1              Indira, do you have it or no?      If you don't, I can
 2 wing it.    That's fine.
 3              THE CLERK:    I don't.
 4              THE COURT:    Can you raise your right hand, please.
 5 Do you swear that the information that you are about to

 6 provide to the Court is the truth to the best of your

 7 knowledge?

 8              MR. AGUIAR:    Yes, your Honor.
 9              THE COURT:    Okay.   All right.
10              MR. AGUIAR:    Your Honor, could I pull out my
11 phone, because basically I pulled the figures out of the

12 Internet.    I'm not an expert myself, but according to the
13 defense.gov, an O5 in the Coast Guard, their basic pay --

14              THE COURT:    So, first, before you read that, can
15 you tell me exactly what -- what source of -- on the

16 Internet you're getting this from?

17              MR. AGUIAR:    Absolutely, your Honor.     This is from
18 the militarypay.defense.gov, which is a government website.

19              THE COURT:    Okay.   Militarypay dot --
20              MR. AGUIAR:    -- defense --
21              THE COURT:    -- defense.gov?
22              MR. AGUIAR:    Yes, your Honor.    Basically, the
23 pod.defense.gov is the parent website, and then if you were

24 to select the pay chart for active duty military, it takes

25 you to the military pay.




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 21 of 36



                                                                          21
 1      According to that chart, with 18 years in service, an
 2 O5, which is a pay grade of commander, basic pay, which is

 3 the taxable amount, is $8,998.50.

 4             THE COURT:    Okay.   And then there's additional
 5 non-taxable income indicated there as well?

 6             MR. AGUIAR:    It is not on this page.      I was not
 7 prepared to speak, but I can pull that up based on the pay

 8 grade if you were to allow me a couple of minutes just for

 9 the Internet to function.

10             THE COURT:    Okay.
11             MS. GRISWOLD:    Is that also on the Defense
12 website?

13             MR. AGUIAR:    On the same website, your Honor.
14             THE COURT:    Okay.   Why don't I allow you to look
15 for that.   If you could just be seated there and look for
16 that, and we can have Ms. Wilcox -- I mean Silcox.

17             MR. AGUIAR:    Absolutely.    Thank you, your Honor.
18             THE COURT:    Sure.
19             MR. MATTHEWS:    And, your Honor, before she begins,
20 just so you're clear, I want to make sure I didn't

21 misrepresent anything.      It might be that her dispute is on
22 the expense side, not the income side.        Is -- it's on the
23 income side?

24             MS. SILCOX:    Uh-huh.
25             MR. MATTHEWS:    Oh, okay.    I think she's going to




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 22 of 36



                                                                          22
 1 swear you in.

 2              THE COURT:    Okay.   So please state your full name
 3 for the record.

 4              MS. SILCOX:    Good morning, your Honor.     My name is
 5 Emma Elizabeth Silcox.

 6              THE COURT:    Okay.   And you are the Defendant's
 7 wife?

 8              MS. SILCOX:    That is correct, your Honor.
 9              THE COURT:    Okay.   So you've also been sitting in
10 the courtroom.    We're having some discussion here about your
11 husband and your financial condition because he is asking

12 the Court to appoint counsel to represent him.          That is
13 normally something that is reserved for indigent defendants,

14 not for people who have substantial income and resources.

15 So I'm trying to get to the bottom of exactly what your

16 income is --

17              MS. SILCOX:    Yes, sir -- yes, your Honor.
18              THE COURT:    -- so that I can determine what your
19 financial resources are because at this point I do not --

20 I'm on the verge of saying he's not even qualified for

21 appointment of counsel.      So I'm sort of entertaining this
22 discussion so that at the very least I can determine what

23 kind of a monthly contribution he should make.

24         So you disagree with the figures that the Government
25 has provided, and so before you make any statements to the




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 23 of 36



                                                                          23
 1 Court about the basis for your contentions about your income

 2 and your husband's income, I'd like to swear you in.            So if
 3 you could please raise your right hand.

 4      Do you swear that the information that you're about to
 5 provide to the Court is true to the best of your knowledge?

 6             MS. SILCOX:    I do, your Honor.
 7             THE COURT:    All right.    Go ahead.
 8             MS. SILCOX:    So after taxes, the total gross
 9 income that we bring home with both paychecks is $46,600.

10             THE COURT:    Forty-six thousand six hundred.
11 That's take home?

12             MS. SILCOX:    Take home.    And that's what I
13 provided in the spreadsheet to his attorney, his current

14 attorney.

15             THE COURT:    Okay.   So that's after taxes?
16             MS. SILCOX:    That is correct.
17             THE COURT:    Salary.   And is there some separate
18 non-taxable amount that you receive or is that included?

19             MS. SILCOX:    That includes everything.      And, just
20 for the record, the BH amount that the Government provided

21 was incorrect.    It's actually $4600.
22             MS. GRISWOLD:    For which of you?
23             MS. SILCOX:    For myself.
24             MS. GRISWOLD:    I'm sorry.    I didn't understand.
25             MS. SILCOX:    For myself.




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 24 of 36



                                                                          24
 1             THE COURT:    Forty-six hundred a month?
 2             MS. SILCOX:    Yes.   But the total after taxes that
 3 we bring in per month is 46 -- I'm sorry, $24,600.

 4             THE COURT:    Twenty-four thousand six hundred.
 5             MS. SILCOX:    And I know -- I know we do make a lot
 6 of money, and I know it's frustrating, and if I could write

 7 the Court a check for $2,000 a month, I would.          I would
 8 gladly write the check, but --

 9             THE COURT:    So tell me why you can't.
10             MS. SILCOX:    The fact of the matter is we can't.
11 Unfortunately, in May we bought this house.         We were
12 planning on retiring this next summer, and so now we have

13 the additional mortgage.      We have the additional $2600
14 mortgage, the additional $2300 construction bill, the

15 additional utilities for that house that we are not renting

16 out because we are supposed to move into it this next

17 summer, and that will -- basically liquidated any additional

18 savings that we were putting away.        So we are pretty much
19 living paycheck to paycheck for the most part.          Asking me to
20 provide any -- I can probably make do with $1,000, but

21 asking me to do anything else would require me to cancel any

22 activities the kids would be doing, cut into my ability to

23 provide for my children.      So that's what you would be asking
24 me to do.

25             THE COURT:    Okay.   So why don't you explain a




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 25 of 36



                                                                           25
 1 little bit more, because the information that I have about

 2 that property does not include, you know, things like

 3 utilities.    The only place I have things like utilities is
 4 under your -- your -- I guess where you're residing now with

 5 your rent.    It includes utilities of $934.       You've got
 6 your --

 7              MS. SILCOX:    So between the three properties, I
 8 have about $2100 in utilities.

 9              THE COURT:    So $2100 in utilities versus the $934
10 that I'm looking at here?

11              MS. SILCOX:    Yes, your Honor.
12              THE COURT:    And then you said you would also be
13 prevented from providing for your children.

14              MS. SILCOX:    Yes.    They're --
15              THE COURT:    Your children aren't listed here, and
16 your expenses include clothing and food and --

17              MS. SILCOX:    And their college funds.
18              THE COURT:    Well, you know, some people don't have
19 college funds, Ms. Silcox.         Indigent people who get --
20              MS. SILCOX:    So you're asking me --
21              THE COURT:    -- free representation don't have --
22              MS. SILCOX:    I understand.
23              THE COURT:    -- college funds.     I'm not asking you
24 to take money out of the college funds necessarily.            I'm
25 just saying to the extent that you're wanting to --




                                                        Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 26 of 36



                                                                          26
 1            MS. SILCOX:    But you are.
 2            THE COURT:    -- contribute to them --
 3            MS. SILCOX:    If we're -- no.     I'm saying if you're
 4 asking me to pay two grand, you're asking me to stop my

 5 children's college funds.      This is the discussion that we're
 6 having right now.

 7            THE COURT:    You mean your ability to continue to
 8 contribute to them?

 9            MS. SILCOX:    Yes.
10            THE COURT:    Oh, yes.    Okay.   Then that is the
11 discussion we're having.

12            MS. SILCOX:    Correct.
13            THE COURT:    Right.    And I understand that it's
14 very disturbing to you, but at the same time you're standing

15 here in this courtroom asking the Government to pay for your

16 husband's legal fees, and that's something that's reserved

17 for indigent defendants, people who don't have -- they don't

18 own property.    They don't have any money.       They barely make
19 enough money to survive at all, if -- if any money.            That's
20 -- those are the people that the Court appoints attorneys

21 for.   So there are some people who are on the borderline.
22 And so when I see people on the borderline, then I start

23 looking at, well, maybe they can make a couple hundred

24 dollars contribution.     We're talking small amounts of money.
25 With you it's a completely different story.         It's a luxury




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 27 of 36



                                                                          27
 1 to be able to save money for a college fund for your

 2 children.   That is not an indigent person's problem.
 3             MS. SILCOX:    My children and I did not commit this
 4 crime.   We --
 5             THE COURT:    I recognize that.
 6             MS. SILCOX:    -- should not have to pay for it.
 7             THE COURT:    I recognize that.
 8             MR. MATTHEWS:    Could I have a moment, your Honor?
 9             THE COURT:    Yes.
10      (Pause.)
11             THE COURT:    And, certainly, you know, no one is
12 suggesting that you should never contribute to your

13 children's fund, but right now your husband needs

14 representation.    He needs legal representation, and it has
15 to be paid for.

16             MS. SILCOX:    I understand.
17             THE COURT:    He will be able to contribute to your
18 children's funds later, after you've finished paying for his

19 legal fees.

20             MS. SILCOX:    Your Honor, I'm willing to pay.
21             THE COURT:    So the way it looks to me, you can
22 afford to pay the $2,000 a month.       I mean, unless I get a
23 much more detailed spreadsheet that makes it very clear to

24 me that it's going to prevent them from living, you know,

25 sort of, you know, on a real basic sort of level.           I -- I




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 28 of 36



                                                                           28
 1 think it's unconscionable for me to have to balance things

 2 that are luxuries versus resources that are provided to

 3 indigent defendants.     And, as it is, we don't normally, you
 4 know, spend time figuring out how people can keep their

 5 future retirement real estate.

 6      So we can do that if they're so willing.          Otherwise, I
 7 can just find them not qualified for appointment of counsel,

 8 and then they can go find an attorney.

 9            MR. MATTHEWS:     This is my suggestion, your Honor.
10 I'd like a brief continuance.       I don't mean today.        I mean
11 I'd like a couple of days to work through this.          There's no
12 reason that the case can't proceed if I'm provisionally

13 appointed, and it could be that we come back and you find

14 the spreadsheet persuasive and we can conclude this or you

15 find it not persuasive and something else will result.             But
16 I would like the -- I would like the opportunity to work

17 with both of them, get more detail.        I mean, this is just
18 going to be more involved than I first thought.          And I don't
19 want the Court to do any inference that either of them have

20 held anything back because this is a complicated financial

21 situation, certainly much more complicated than I handle

22 because of the nature of my job.       Maybe you don't have all
23 the information.    But I'd just like the opportunity to dot
24 the I's, cross the T's, and then get you a -- a spreadsheet

25 or whatever it is that is conclusive, and there is no




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 29 of 36



                                                                          29
 1 question about precisely what their expenses are, and that

 2 way the Court can make an informed decision.

 3              THE COURT:   We also have a longer form financial
 4 affidavit.    I don't know if that one might be --
 5              MR. MATTHEWS:   Yeah, I took a look at it, and it's
 6 -- you know, because it's -- it's just not involved enough.

 7 So I think I just have to lay things out, and they'll try

 8 and get as into the minutia to the extent that I can

 9 accurately.    That just -- and I'm just saying that that's
10 going to take a little while because --

11              THE COURT:   And how many days do you need?
12 Because I'm sort of wanting to make some sort of decision on

13 this pretty quickly.

14              MR. MATTHEWS:   Well, since it's before you I
15 guess, I would going to say Monday.

16              THE COURT:   Okay.
17              MR. MATTHEWS:   Because otherwise it's going to go
18 onto Judge Ryu's --

19              THE COURT:   Right.
20              MR. MATTHEWS:   -- calendar.
21              THE COURT:   If you can do it -- if you can come
22 back Monday, that would be best.

23              MR. MATTHEWS:   Okay.
24              THE COURT:   And then I can just make a final
25 decision.




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 30 of 36



                                                                           30
 1              MR. MATTHEWS:   Right.    I'm going to be here
 2 anyway.   So --
 3              THE COURT:   Okay.    On Monday.    And so that would
 4 just be on the regular 10:30 calendar.          And, you know, as
 5 much detail as you can provide me would be appreciated.              And
 6 in terms of the testimony from the agent, I really think it

 7 would be more reliable to have not general information from

 8 a website but actual information from the Coast Guard --

 9              MS. GRISWOLD:   Yes, your Honor, we'll have that
10 Monday.

11              THE COURT:   -- about what they are receiving.
12              MS. GRISWOLD:   Yes, your Honor.
13              THE COURT:   Seems like that would be more specific
14 and more reliable.

15              MR. MATTHEWS:   I guess the other loose end, your
16 Honor, is Monday's hearing, if -- if I'm appointed, then we

17 can deal with -- obviously with, you know, Pretrial's

18 suggestions on conditions and stuff.        That's still kind of
19 out there.

20              THE COURT:   Right.
21              MR. MATTHEWS:   And if we need to set this for
22 counsel, then that would be something taken care of by -- I

23 just want to kind of tie that loose end up.

24              THE COURT:   So I will continue to have -- well,
25 right now it's --




                                                        Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 31 of 36



                                                                          31
 1             MR. MATTHEWS:    He's on supervision, but I think
 2 Pretrial suggested something.        So if I'm not going to be --
 3             THE COURT:   Right.
 4             MR. MATTHEWS:    -- counsel, I just want new counsel
 5 to be able to address that.       That's all.
 6             THE COURT:   Well, for now, I believe that the only
 7 condition that's been requested by Pretrial Services is that

 8 the conditions stay the same but that we add the condition

 9 that he not change his residence without prior approval of

10 Pretrial Services and the new bond form that was prepared --

11 it's sort of a new form, slightly new format -- that

12 language states that the Defendant must not change residence

13 or telephone number without prior approval of Pretrial

14 Services, and it seemed to me that's not some objectionable

15 addition.   So we could all agree on that.
16             MR. MATTHEWS:    Yeah.    I don't think that's an
17 issue, your Honor.     But I didn't even know that you had the
18 bond form from San Francisco.

19             THE COURT:   I have a photocopy of it.
20             MR. MATTHEWS:    Oh, you do?    Okay.
21             THE COURT:   Have you seen it?
22             MR. MATTHEWS:    I have not.
23             THE COURT:   Oh, okay.
24             THE CLERK:   I have a copy.
25             THE COURT:   And so that -- the change would just




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 32 of 36



                                                                          32
 1 be a matter of checking off that additional box.

 2            MR. MATTHEWS:     No, that's fine.
 3            THE COURT:    So we could dispose of that issue now.
 4 Otherwise, all of the conditions that you were previously

 5 released on, although -- no, I'm sorry.         There's a slight
 6 other difference.    He was released on --
 7            MR. MATTHEWS:     Yeah, OR.
 8            THE COURT:    -- OR.    This recommendation has a --
 9            MR. MATTHEWS:     Fifty thousand dollars.
10            THE COURT:    -- recommendation of a $50,000
11 unsecured bond, which means essentially you don't have to

12 worry about having to pay $50,000 if you just comply.            So if
13 you comply with all of the conditions of your release,

14 there's no consequence, and the bond would be exonerated at

15 the end of your case.     If, however, you fail to appear to
16 deal with these charges or you otherwise violated the

17 conditions that have been set for your release, then the

18 Government could go -- come back to the Court, file a motion

19 for a judgment of $50,000 against you for the full amount of

20 that, including interest and costs.        So it just gives you a
21 stronger incentive to make sure you're 100 percent in full

22 compliance, and you've already surrendered your passport.

23      So I'm prepared to go ahead and make the recommended
24 changes unless the parties want to make arguments on those

25 changes.




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 33 of 36



                                                                          33
 1             MS. GRISWOLD:    No.   The Government concurs with
 2 the commendations.

 3             THE COURT:   Okay.     And when we finally settle on
 4 what the status of his representation is, Mr. Matthews, if

 5 you -- if it's you or somebody else who ends up representing

 6 him and you want to raise any issue with respect to the

 7 conditions of his release, you can always do that.

 8             MR. MATTHEWS:    Okay.
 9             MS. GRISWOLD:    And, your Honor, depending on what
10 the Monday hearing determines regarding the Defendant's

11 financial status, the Government may seek to convert that

12 from an unsecured to a secured bond.

13             THE COURT:   Okay.     Right now it will be unsecured.
14 And I am writing that on this photocopy that I have since I

15 don't have the original.      So what I've done is I've just
16 added in the $50,000 unsecured amount, and I'm checking off

17 the box that he not change his residence or telephone number

18 without prior approval of Pretrial Services.         And then I'm
19 signing this amended version.

20      And then I would like it if we could get Mr. Silcox's
21 signature on this amended bond, especially since it's just

22 under his name.     We're not having him have a co-signer or
23 anything.   Okay.    And then we'll just make sure that we make
24 a copy of this since this is not in that form that we can

25 pull out duplicates and make sure we provide that to Mr.




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 34 of 36



                                                                          34
 1 Silcox and to Pretrial Services and to the Government so

 2 that everybody has a copy of the latest version.          But we'll
 3 have to do that after court.

 4              THE CLERK:   And should I mail a copy to Mr.
 5 Silcox?

 6              THE COURT:   You can mail it to him or if he wants
 7 to hang out and wait for it, you can make a copy and give it

 8 to him.    That's the only change that you need to keep track
 9 of, but you should probably have the latest version, and

10 then you've gone through the -- when you appeared before the

11 other judge, you went through the conditions with him.

12 Okay.

13         All right.   And so I think that's taken care of.        Other
14 than that, I will just plan to see you here on Monday at

15 10:30.

16              MS. GRISWOLD:    Yes, your Honor.    There is one,
17 maybe two more issues.       This was also set as the preliminary
18 hearing date.    Now there's plenty of time on the clock for
19 the preliminary hearing up until I believe October 8th.

20              THE COURT:   Okay.
21              MS. GRISWOLD:    I was in grand jury this morning.
22 I understand returns will be at 3:00 o'clock this afternoon.

23              THE COURT:   So there will be an indictment?
24              MS. GRISWOLD:    That's my understanding.
25              THE COURT:   Okay.




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 35 of 36



                                                                          35
 1            MS. GRISWOLD:     I would ask the Court to continue
 2 the prelim.   We could do all of this on Monday.         He could
 3 appear and --

 4            THE COURT:    He can be arraigned on the indictment.
 5            MS. GRISWOLD:     -- be arraigned, if that --
 6            THE COURT:    Right.
 7            MS. GRISWOLD:     -- if the Court is --
 8            THE COURT:    That's fine.
 9            MS. GRISWOLD:     -- comfortable with that.         Okay.
10            THE COURT:    So we'll put it on for further hearing
11 on the appointment of counsel and arraignment on the

12 indictment so that we take care of all that.

13            MS. GRISWOLD:     Thank you.
14            THE COURT:    Okay.    So, Mr. Silcox, I'll see you on
15 Monday at 10:30.    Okay.    All right.
16      (Proceedings adjourned at 11:54 a.m.)
17

18

19

20

21

22

23

24

25




                                                       Echo Reporting, Inc.
Case 4:19-cr-00491-JST Document 22 Filed 03/19/20 Page 36 of 36



                                                                          36
 1                     CERTIFICATE OF TRANSCRIBER
 2

 3      I certify that the foregoing is a true and correct
 4 transcript, to the best of my ability, of the above pages of

 5 the official electronic sound recording provided to me by

 6 the U.S. District Court, Northern District of California, of

 7 the proceedings taken on the date and time previously stated

 8 in the above matter.

 9      I further certify that I am neither counsel for,
10 related to, nor employed by any of the parties to the action

11 in which this hearing was taken; and, further, that I am not

12 financially nor otherwise interested in the outcome of the

13 action.

14

15

16                 Echo Reporting, Inc., Transcriber
17                      Thursday, March 19, 2020
18

19

20

21

22

23

24

25




                                                       Echo Reporting, Inc.
